DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not narrative in form, and is instead drafted like a claim.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	

power measurement means (33), claims 3, 5, 6; no disclosed structure in the specification;
warning means (35), claim 3; portable computer, smartphone, internal to the dispenser assembly, such as (optionally audible) vibration, an audible signal (a beep), LEDs, or a screen, which are visual (LED) or audible through a slot 16, 
comparison means (34), claims 5, 6; no disclosed structure in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, each of 
Claim 4 depends from claim 3, and thus inherits the written description problems thereof.
Claim 7 depends from claim 6, and thus inherits the written description problems thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially" in claim 1 is a relative term which renders the claim indefinite. The term " substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of full is covered by the recitation of “substantially full” recited in claim 1. Further, the drawings only show that the reservoir is full, and thus provide no guidance as to what is covered by the recitation of “substantially full”.
As discussed in detail above, each of claims 3, 5, and 6 utilize language that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  When 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked, applicant is required to disclose in the specification structure that performs the recited functions.  However, here, applicant has provided no such structures associated with either the recited power measurement means or the comparison means, other than generic reference to numerals 33 and 34 in the drawings, which are merely black box illustrations.  Accordingly, since applicant has not disclosed the specific structures used to perform/achieve the recited functions, the scope of claims 3, 5, and 6 is indeterminate, and thus, indefinite.
Regarding claim 4, the phrase "advantageously" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the respective power levels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the return signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said at least one antenna" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the pronoun “it” in line 3.  It is not clear whether “it” refers to the antenna or the slide cylinder.
The term "substantially" in claim 10 is a relative term which renders the claim indefinite. The term " substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of plane is covered by the recitation of “substantially plane” recited in claim 10. Further, the drawings only show that the components are plane, and thus provide no guidance as to what is covered by the recitation of “substantially plane”.
Claims 2-10 depend from claim 1, and thus inherit the indefiniteness issues thereof.
Claim 4 depends from claim 3, and thus inherits the indefiniteness issues thereof.
Claim 7 depends from claim 6, and thus inherits the indefiniteness issues thereof.
	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2017/0055672 (Duquet et al.) in view of U.S. publication nol. 2014/0123746 (Jaffrey et al.).
With regard to claim 1, Duquet discloses a fluid dispenser assembly (dispenser unit D, applicator unit A, and reception unit R) comprising a fluid reservoir (4), a dispenser member (pump 5), and a dispenser orifice (62), the fluid reservoir including a piston (42) that is movable in leaktight sliding contact (paragraphs [0032], [0035], see unlabeled sealing lip at the top of the piston 42 in Fig. 6) in a slide cylinder (41) over a maximum stroke defined between a start position that corresponds to a substantially full state of the reservoir (see Fig. 6), and an end position that corresponds to a substantially empty state of the reservoir (not shown, but inherent in the function of the follower piston 42 moving to the top of the slide cylinder 41 in Fig. 6).
Duquet fails to disclose the use of an RFID tag secured to the follower piston.
However, Jaffrey (considered to be analogous art by way of being reasonably pertinent to the particular problem being solved, which is considered to be determining the position of a piston within a cylinder) teaches the use of an RFID tag secured to a piston (Fig. 5, paragraph [0038], RFID tag 211 attached to movable element/piston 202).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the RFID tag of Jaffrey to the piston of Duquet in order to determine the location of the piston (Jaffrey paragraph [0038]).

With regard to claim 2, which depends from claim 1, Jaffrey discloses at least one transmit antenna (sensor 210) that is suitable for sending a signal to the RFID tag and for receiving a return signal transmitted by the RFID tag (see at least paragraphs [0039], [0040]).

With regard to claim 8, which depends from claim 1, Jaffrey discloses at least one antenna (sensor 210) is positioned in contact with the slide cylinder (41), or in its immediate proximity to the cylinder (see Fig. 5), so as to reduce the distance between the antenna and the piston (see Fig. 5).

With regard to claim 9, which depends from claim 1, Duquet discloses the piston is a follower piston (paragraph [0032]).

	With regard to claim 10, which depends from claim 1, Duquet discloses the piston  comprises a substantially plane plate (unlabeled central portion of piston 42 in Fig. 6) that is surrounded by at least one piston-ring lip (unlabeled sealing lip of piston 42 in Fig. 6).  Duquet fails to specify that the RFID tag is secured to this plane plate.
	However, Jaffrey teaches the RFID tag is secured to a plane plate of the piston (see Fig. 5).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have placed the RFID tag on the plane plate of the piston of Duquet, as taught by Jaffrey, since Jaffrey clearly teaches that such a location is a convenient and suitable position to place an RFID tag.

Claims 1, 2, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 7,665,923 (Py et al.) in view of U.S. publication nol. 2014/0123746 (Jaffrey et al.).
With regard to claim 1, Py discloses a fluid dispenser assembly (dispenser 10) comprising a fluid reservoir (storage chamber 14), a dispenser member (actuator and piston assembly 22), and a dispenser orifice (outlet aperture 20), the fluid reservoir including a piston (48) that is movable in leaktight sliding contact (col. 8, lines 24-31) in a slide cylinder (41) over a maximum stroke defined between a start position that corresponds to a substantially full state of the reservoir (not specifically shown, but see at least Fig. 1 where the piston 48 is positioned near the top end of the body 12 in Fig. 1), and an end position that corresponds to a substantially empty state of the reservoir (not shown, but inherent in the function of the follower piston 48 moving to the bottom of the body 12 in Fig. 1).
Py fails to disclose the use of an RFID tag secured to the follower piston.
However, Jaffrey (considered to be analogous art by way of being reasonably pertinent to the particular problem being solved, which is considered to be determining the position of a piston within a cylinder) teaches the use of an RFID tag secured to a piston (Fig. 5, paragraph [0038], RFID tag 211 attached to movable element/piston 202).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the RFID tag of Jaffrey to the piston of Py in order to determine the location of the piston (Jaffrey paragraph [0038]).

With regard to claim 2, which depends from claim 1, Jaffrey discloses at least one transmit antenna (sensor 210) that is suitable for sending a signal to the RFID tag and for receiving a return signal transmitted by the RFID tag (see at least paragraphs [0039], [0040]).

With regard to claim 8, which depends from claim 1, Jaffrey discloses at least one antenna (sensor 210) is positioned in contact with the slide cylinder (41), or in its immediate proximity to the cylinder (see Fig. 5), so as to reduce the distance between the antenna and the piston (see Fig. 5).

With regard to claim 9, which depends from claim 1, Py discloses the piston is a follower piston (col. 8, lines 24-42).

	With regard to claim 10, which depends from claim 1, Py discloses the piston has at least one piston-ring lip (col. 8, lines 24-31).  Py fails to disclose a plane plate portion of the piston and that the RFID tag is secured to this plane plate.
	However, Jaffrey teaches the RFID tag is secured to a plane plate of the piston (see Fig. 5).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided a plane plate to the piston of Py, and to have placed the RFID tag on the plane plate, as taught by Jaffrey, since Jaffrey clearly teaches that such a configuration and location is a convenient and suitable position to place an RFID tag.
Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2015/0192117 (Bridges) discloses the use of an RFID tag coupled to a piston (156) and used as a position indicator (paragraph [0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754